Citation Nr: 1242644	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  06-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, including gastroesophageal reflux disease (GERD), secondary to service-connected diabetes mellitus with hypertension, coronary artery disease, residuals of a shell fragment wound, degenerative joint disease and retained metallic foreign body in the left hip, peripheral neuropathy of the extremities, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1965 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied entitlement to service connection for a stomach disorder, including as due to service-connected PTSD.

The Board previously remanded the Veteran's appeal for further development in September 2010.  That development has been completed, and the case returns to the Board for further review.


FINDING OF FACT

The Veteran's GERD is aggravated by his service-connected diabetes, coronary artery disease, peripheral neuropathy, residuals of a shell fragment wound in the left hip, and the medications used to treat those conditions.


CONCLUSION OF LAW

GERD is aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2012).  In this case, however, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows: (1) a current disability exists; and (2) the current disability is either (a) proximately due to or the result of service-connected disease or injury or (b) aggravated by an already service-connected disease or injury.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

B.  Evidence

VA treatment records reflect a diagnosis of GERD in November 1999, and additional records dated through November 2011 reflect ongoing diagnoses of GERD and esophageal reflux.  Therefore, the Veteran has satisfied the criterion of a current disability.

The Veteran has asserted that his condition is secondary to his service-connected conditions and the medications he takes to treat them.  His recent treatment records reflect as many as 18 prescribed medications.  Notably, a November 2004 VA treatment record states that the Veteran reported being unable to tolerate niacin.  In July 2005,  the Veteran reported not taking Niacin "due to stomach distress."

In order to address the Veteran's assertions, a VA opinion was obtained in November 2010.  The examiner reviewed the claims file, and noted the Veteran's history of GERD.  The examiner also included a list of the Veteran's current medications in the examination report.  He concluded that it was less likely than not that the Veteran's GERD was caused or aggravated by his service-connected disabilities or by medications used to treat those disabilities.  This conclusion was based on the examiner's review of the claims file and his own clinical expertise.

A Veterans Health Administration (VHA) opinion was obtained in November 2012.  The examiner was also asked to comment on the relationship, if any, between the Veteran's GERD and his service-connected disabilities.  He noted that the Veteran probably engaged in heavy lifting in his current occupation as a farmer and during his time in service.  The Veteran also sustained a bullet wound to the left buttocks, which probably made sleeping upright or in certain positions difficult.  These were the greatest contributors to the Veteran's GERD.  Other indirect factors contributing to GERD included use of Naproxen for pain, though the record was unclear how much the Veteran was taking or why he was taking it.  The Veteran was also prescribed Amitriptyline for his peripheral neuropathy, and Atenolol for his coronary artery disease.  These medications were known to relax the lower esophageal sphincter, which could result in GERD symptoms.  Tobacco use could also cause or exacerbate GERD.  However, the examiner concluded that it was at least as likely as not that GERD was aggravated by service-connected conditions, particularly diabetes, coronary artery disease, peripheral neuropathy and PTSD, as well as the medications used to treat them. 

C.  Analysis

Based on the evidence of record, the Board finds that service connection for GERD is warranted.  The Veteran is diagnosed with the condition, and the overall weight of the evidence supports a finding that it is aggravated by his service-connected disabilities.

There are two medical opinions addressing the nature and etiology of the Veteran's GERD.  According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

Here, the November 2010 VA examiner concluded that Veteran's GERD was less likely than not caused or aggravated by his service-connected conditions.  However, the examiner only cited his review of the claims file and his own clinical expertise as bases for his conclusion.  There is no further explanation.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In contrast, the November 2012 VHA opinion thoroughly discussed the impact of the Veteran's service-connected conditions, such as his shell fragment wound, on his GERD.  This opinion also explained the mechanisms by which the medications used to treat the Veteran's service-connected conditions affected his GERD.  For these reasons, the Board finds this opinion to be of greater probative value in determining the nature and etiology of the Veteran's condition.  Therefore, the overall weight of the competent medical evidence supports a finding that GERD is aggravated by service-connected disabilities, and service connection is warranted.


ORDER

Service connection for GERD is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


